                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDRE SMALLS,                                 :
    Plaintiff,                                :
                                              :
       v.                                     :      CIVIL ACTION NO. 21-CV-0902
                                              :
WARDEN DAVID GALIONE, et al.                  :
    Defendant.                                :

                                             ORDER

       AND NOW, this 28th day of April, 2021, upon consideration of Plaintiff Andre Smalls’s

Motion to Proceed In Forma Pauperis (ECF No. 1), his Affidavit in support thereof (ECF No. 7),

and his pro se Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.1

       2.      Andre Smalls, #119378, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Warden of the Bucks County Correctional Facility or other appropriate official to assess an

initial filing fee of 20% of the greater of (a) the average monthly deposits to Smalls’s inmate

account; or (b) the average monthly balance in Smalls’s inmate account for the six-month period

immediately preceding the filing of this case. The Warden or other appropriate official shall

calculate, collect, and forward the initial payment assessed pursuant to this Order to the Court

with a reference to the docket number for this case. In each succeeding month when the amount

in Smalls’s inmate trust fund account exceeds $10.00, the Warden or other appropriate official



1
  Smalls has set forth the steps taken in an effort to secure his prisoner account statement. (ECF
No. 7). Although he has not been able to obtain a certified copy of his prisoner account
statement for the time period from August 25, 2020 through February 25, 2021, this Court finds
that Smalls has substantially complied with the directives of 28 U.S.C. § 1915(a)(2) and will
permit him to proceed in forma pauperis in this matter.
shall forward payments to the Clerk of Court equaling 20% of the preceding month’s income

credited to Smalls’s inmate account until the fees are paid. Each payment shall refer to the

docket number for this case.

       3.      The Clerk of Court is directed to SEND a copy of this Order to the Warden of the

Bucks County Correctional Facility.

       4.      The Complaint is DEEMED filed.

       5.      Smalls’s claims against Warden David Galione and Warden Kelly Reed are

DISMISSED WITHOUT PREJUDICE for failure to state a claim pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) for the reasons discussed in the Court’s Memorandum.

       6.      Smalls is given thirty (30) days to file an amended complaint if he chooses to do

so and in the event he can allege additional facts to reassert the claims dismissed without

prejudice against Defendants Warden David Galione and Warden Kelly Reed. Any amended

complaint must identify all defendants in the caption of the amended complaint in addition to

identifying them in the body of the amended complaint, shall state the basis for Smalls’s claims

against each defendant, and shall bear the title “Amended Complaint” and the case number 21-

902. If Smalls files an amended complaint, his amended complaint must be a complete

document that includes all of the bases for Smalls’s claims, including claims that the Court

has not yet dismissed if he seeks to proceed on those claims. Claims that are not included in

the amended complaint will not be considered part of this case. If Smalls chooses to draft an

amended complaint, he should be mindful of the Court’s reasons for dismissing his claims

against Warden David Galione and Warden Kelly Reed as explained in the Court’s

Memorandum. Upon the filing of an amended complaint, the Clerk shall not make service until

so ORDERED by the Court.
          7.   Should Smalls choose not to file an amended complaint and stand on his

Complaint as originally submitted, the Court will direct service of his Complaint and ONLY his

claims against Dr. Cassidy and Dr. K/Jane Doe.

          8.   Smalls may also notify the Court that he seeks to proceed on these claims rather

than file an amended complaint. If he files such a notice, Smalls is reminded to include the case

number for this case, 21-920.

          9.   The time to serve process under Federal Rule of Civil Procedure 4(m) is

EXTENDED to the date 90 days after the Court issues summonses in this case if summonses are

issued.




                                                    BY THE COURT:



                                                    /s/ C. Darnell Jones, II
                                                    C. Darnell Jones, II J.
